DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed on December 7, 2022.  Applicant has amended claims 1, 10 and 19.  Currently, claims 1-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 10 and 19.   
The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 10 and 19.   

Response to Arguments

Applicant’s arguments submitted on 12/7/22 have been considered but are not persuasive.  
Applicant argues on p. 7 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant quotes para [0045] of the specification and noes that the claims are directed to solving a problem with connectivity and the inability to share data in a uniform manner.  To the extent and features or limitations in para [0045] would be considered significantly more than the abstract idea, examiner notes these features and limitations are not sufficiently tethered to the claims.  Applicant on p. 8 of the remarks makes comparisons to the claims in Amdocs.  Examiner notes that applicant’s claims merely use technology to implement the abstract idea itself and related to solving a technical problem.  Applicant’s claims are solving a problem related to managing school attendance, which is an abstract idea.  Therefore, the 101 rejections are maintained.  
Applicant argues on p. 9 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 11 of the remarks that the claims are directed to converting a legacy system to an object semantic form.   Examiner notes that the limitation Landry is used for is " including a first data interface enabling data communication between the site-resident data collection module and a legacy data processing system of the site location".   There is nothing in this limitation about converting.   Landry teaches communication between a legacy and host system with dynamic mapping of database data.  Applicant continues to discuss in the remarks the limitations Landry does not teach but examiner notes again that Landry was not used for those limitations.  Keitch was yet applicant only focuses on what examiner explicitly stated Keitch does not show in the rejection as opposed to these limitations.  Those limitations are still shown by Keitch as shown clearly in the 103 rejection below.  Applicant further argues on p. 12 of the remarks that Creamer does not teach the custom text messages and the amended language related to the custom message based on attendance data and student information and other site data.  Examiner disagrees and notes the custom texts (para [0073]) are related to coordinating educational and administrative activities of the school where the system shows a reporting mechanism for the SMS information which includes attendance and other student indicators.  Moreover, para [0028] and claim 8 shows data can be accessed from and communicated with an external system and a third party system.  These features of Creamer obviates applicant’s limitation related to the custom messages.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 ( method, system and non-transitory machine readable medium).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 10 and 19 recite the abstract idea of collecting student information, attendance data, and other site data from the site location and transferring the site data to a host location and performing data transformation and normalization operations on the site data to convert the site data to a common format, the data transformation and normalization operations including district-specific data transformation rules and performing district configuration operations to configure rules specifying how and when alerts can be sent to recipients based on the site data and performing scheduling and reporting operations to generate and distribute alerts, including attendance letters, to recipients based on the site data and the configured rules and sending messages to particular recipients based on student information, attendance data and other site data.  The claims are directed to a type of management of student attendance. This is considered abstract because the claims are certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Managing student attendance is a type of organized human activity and personal behavior or relations between the students and the school.  The judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as creating and sending custom text messages and installing a site-resident data collection module in a site location, execution by a site data processor and a host data processor, instructions executing within an executable environment of the site location, the site-resident data collection module further including a first data interface enabling data communication between the site-resident data collection module and a legacy data processing system of the site location, a data processor,  network interface, in data communication with the data processor, for communication on a data network, a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to perform steps individually or in combination) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as creating and sending custom text messages and installing a site-resident data collection module in a site location, execution by a site data processor and a host data processor, instructions executing within an executable environment of the site location, the site-resident data collection module further including a first data interface enabling data communication between the site-resident data collection module and a legacy data processing system of the site location, a data processor,  network interface, in data communication with the data processor, for communication on a data network, a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to perform steps (as evidenced by para [0033]-[0034], [0036]-[0043], [0078]-[0080], [0138] of applicant’s own specification) are for mere data gathering, data transformation and extra solution activity.   Dependent claims 2-9, 11-18, 20 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing enabling the editing of content of a text message via a user interface and sing a text message to schedule a conference and  providing a student overview page including information related to concerns corresponding to a particular student and  providing a student overview page including information related to concerns corresponding to a particular student, the student overview page including text message correspondence with the student and  providing a student oversight dashboard including information related to student attendance trends on a periodic basis and providing a student oversight dashboard including information related to student attendance trends on a periodic basis, the dashboard providing a drill down feature enabling access to more detailed information for a specific topic and providing a virtual meeting type for scheduling virtual meetings and enabling a user to copy a chart to the user’s clipboard.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 8, 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keitch (US 2005/0233294 A1) in view of Landry et al. (US 2012/0150797 A1) (hereinafter Landry) in view of Creamer et al. (US 2009/0197234 A1) (hereinafter Creamer)

Claims 1, 10 and 19:
Keitch, as shown, discloses the following limitations of claims 1, 10 and 19:
A computer-implemented method (and corresponding system and machine readable medium) comprising: installing a site-resident data collection module for execution by a site data processor in a site location, the site-resident data collection module including instructions executed by the site data processor within an executable environment of the site location, the site-resident data collection module (Fig 1, where 110, school A computer server collects the daily attendance record where it would be obvious to one of ordinary skill in the art that the server needs to be installed at some point for the server to be present in the system and having installed servers would enable school districts to do a more efficient job of following policies and keeping track of attendance) 
using the site-resident data collection module to collect student information, attendance data, and other site data from the site location (see para [0031], “If today's attendance records have been entered into School Computer Server 110, the system downloads Daily Attendance Record 100 into Memory 132 as shown in step 206. Daily Attendance Record 100 comprises student daily absence records n.sub.1 through n.sub.T as shown in the example in Table 1.”); 
transferring the site data to a host location via data network, the host location having a host data processor (Fig 1, where the data from school computer server (site data) is sent to school district truancy server 130 (host location));
executing machine instructions by use of the host data processor to perform data transformation and normalization operations on the site data to convert the site data to a common format, the data transformation and normalization operations including district-specific data transformation rules (see para [0032]-[003] and Fig 1); 
executing machine instructions by use of the host data processor to perform district configuration operations to configure rules specifying how and when alerts can be sent to recipients based on the site data (see para [0037], [0043], [0045]); and 
executing machine instructions by use of the host data processor to perform scheduling and reporting operations to generate and distribute alerts, including attendance letters, to recipients based on the site data and the configured rules (see para [0045], "These responses shown in FIG. 7 can be generated in a variety of ways, including, but not limited to, email notification, automatic letter generation, or notification of school official or truant officer, who then carries out the responses in accordance with his or her job responsibilities. For example, response 1 (informal hearing) would be generated by automatic email notification of the hearing officer, who then takes the remaining steps shown in FIG. 7").
Keitch, however, does not specifically disclose enabling data communication between the site-resident data collection module and a legacy data processing system of the site location.  In analogous art, Landry discloses the following limitations:
further including a first data interface enabling data communication between the site-resident data collection module and a legacy data processing system of the site location (see para [0064], showing communication between legacy and host including dynamically mapping (or determination) of database data and see para [0006]-[0010], [0042]-[0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Keitch with Landy because integrating the dynamic determination of database data from the legacy systems would enable more efficient conversion and updating of data from the legacy system when used in new platforms (see Landy, para [0003]-[0006]).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for safely transporting legacy data to an object semantic form data grid taught by Landy in the method for tracking attendance and detecting truancy of Keitch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Keitch and Landry do not specifically disclose creating and sending custom text message to recipients based on the site data.  In analogous art, Creamer discloses the following limitations:
executing machine instructions by use of the host data processor to create and send custom text message to particular recipients associated with a student intervention scheduled based on the student information, attendance data, and other site data collected by the site-resident data collection module from the site location (see para [0073], "Coordinating the educational and administrative activities of a school is complex and requires effective communication. VSS 115 includes an automated alert module configured to send automated alerts and/or messages. In one embodiment, administrators use the automated alert module to format messages and deliver them to a targeted set of recipients. In one embodiment, students and parents access messages and send messages by accessing the functions of the automated alert module via PSP 195. Automated alerts may be system messages delivered to a user via a VSS 115 UI, email messages, text messages, short message service (SMS) messages or automated phone messages. Furthermore, automated alerts may be manually entered by a user or may be automatically generated by VSWE 147. In one embodiment the automated alert module is configured to distribute messages to a targeted subset of users including a single user, a user role (e.g. all instructors), a class, a degree program, an academic department, an administrative department, a school, or all users associated with a standardized test." and see para [0031], [0072], [0074], showing attendance tracking is part of the SMS data that is managed and part of the customizable reporting mechanism and see para [0028]-[0029] and claim 8, showing data accessed and communicated with external data sources and third party sources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Keitch and Landy with Creamer because using custom text messages enables a system that enables staff members to more effectively coordinate activity (see Creamer, para [0003]-[0005]).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for a virtual school taught by Creamer in the Keitch and Landy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-4, 6, 8, 11-13, 15, 17, 20:
Keitch and Landry do not specifically disclose enabling the editing of content of a text message via a user interface.  In analogous art, Creamer discloses the following limitations:
enabling the editing of content of a text message via a user interface (see para [0055], " Data may be represented as standard text or within a fixed list, scrollable list, drop-down list, editable text field, fixed text field, pop-up window, and/or the like. Likewise, there are a number of methods available for modifying data in a web page such as, for example, free text entry using a keyboard, selection of menu items, check boxes, option boxes, and/or the like.")
using a text message to schedule a conference (see para [0019], "The integrated environment prevents duplicate entry of information and the need to access multiple systems to complete education requirements. For example, the system allows a student, from a single interface, to apply for admissions, plan their course of study, register for courses, receive guidance, make payments, receive course instruction, view course content, participate in online discussions, complete assessments (e.g., exams, quizzes, etc.), review current and past performance, coordinate meetings with instructors, parents and administrators, and sign up for standardized tests." and see para [0018], [0055], showing the UI can be used for such a system that includes texting functionality )
providing a student overview page including information related to concerns corresponding to a particular student (see para [0074], "SMS 165 also enables performance tracking functions. In addition to the previously described online discussion grading functions, in one embodiment VSS 115, via SMS 165, CDR 150 and PSP 195, provides a comprehensive, customizable and flexible performance tracking and reporting mechanism. The performance tracking module of SMS 165 automatically determines the performance tracking and reporting requirements for a student based upon a multitude of factors including predefined rules associated with federal requirements, state requirements, degree requirements, school requirements, the student's past performance, the student's current classes, etc. The performance module accesses CDR 150 data to assess student performance indicators such as the grade in a class, overall grade point average, grade point average in a particular academic discipline, standardized testing scores, grade trends, attendance indicators, attendance trends, etc. In one embodiment, the module determines when a performance report is required based upon a timeframe, the student performance indicators, performance tracking requirements, a student preference, a parent preference, or a guidance counselor preference. When a performance report is required, the module may generate and format a performance report and distribute it to a student, parent, guidance counselor, third-party system, the state government or the federal government. Furthermore, the performance tracking mechanism provides data and calculations to PSP 195 to present in the portal's progress tracking interface.")
providing a student oversight dashboard including information related to student attendance trends on a periodic basis (see para [0031], [0071], showing tracking and reporting attendance indicators, attendance trends based on a timeframe via the SMS)
providing a virtual meeting type for scheduling virtual meetings (see para [0036], showing classes are virtual classes and see para [0067], showing classes are scheduled within the SMS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for a virtual school taught by Creamer in the Keitch and Landy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 7, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keitch, Landry and Creamer, as applied above, and further in view of Whoreley et al. (US 20150120362 A1) (hereinafter Whoreley)

Claims 5, 7, 14 and 16:
Keitch, Landry and Creamer do not specifically disclose a student overview page including information related to concerns corresponding to a particular student, the student overview page including text message correspondence with the student.  In analogous art, Whoreley discloses the following limitations:
a student overview page including information related to concerns corresponding to a particular student, the student overview page including text message correspondence with the student (see para [0059], ". The dashboard display 210 for the student or parent may easily identify the number of new notifications regarding the student's class attendance and the date on which the most recent notification was transmitted (on button 212)." and see para [0063], showing the notifications can be text messages )
providing a student oversight dashboard including information related to student attendance trends on a periodic basis, the dashboard providing a drill down feature enabling access to more detailed information for a specific topic (see para [0055], " For example, as shown in FIG. 7, an athletic coach at an institution, such as interested party user 136, may log into the attendance summary mobile application 170 and see relevant information for members of a team associated with the coach on an exemplary attendance summary dashboard display 180. The coach may be interested in monitoring class attendance for all members of a relevant team, including, for example, student athlete user 138 and additional student athlete users. After logging into the attendance summary mobile application 170 the coach may be able to quickly and easily determine how many team members had unexcused absences from class that day, how many team members had unexcused absences in the past two weeks, and how many members of the team are considered "high risk." In addition, the coach may be able to drill down to view details for each team member and information regarding identified team trends. The coach may also be able to access and modify user specific account information.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Keitch, Landy and Creamer with Whoreley because including the text correspondence in the overview enables more effective attendance monitoring by having more accurate data available (see Whoreley, para [0003]-[0005]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for monitoring class attendance  taught by Whoreley in the Keitch, Landy and Creamer combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keitch, Landry and Creamer, as applied above, and further in view of Burling et al. (US 2009/0172581 A1) (hereinafter Burling).

Claims 9 and 18:
Keitch, Landry and Creamer do not specifically disclose enabling a user to copy a chart to the user’s clipboard.  In analogous art, Burling discloses the following limitations:
enabling a user to copy a chart to the user’s clipboard (see para [0062], ". The user then copies the highlighted data to the clipboard 201 using the copy function (e.g., ctrl-c). The user then pastes the highlighted data from the clipboard to the insertion box or copy box 202. When the user selects "process", the parser parses the copied data into the appropriate target fields 204" and see abstract, para [0063]-[0064] where it would be obvious to one ordinary skill in the art that the data selected could be chart data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Keitch, Landy and Creamer with Burling because enabling copying and pasting to a clipboard allows selecting more data without worrying about making errors when replicating thereby enhancing functionality of an interface (see Burling, para [0003]-[0008]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for multiple field pasting taught by Burling in the Keitch, Landy and Creamer combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160364819 A1
US 20170104863 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624